Hadley, J.
Contract for exploring for gas. Suit to recover stipulated sum for delay in drilling a well, and damage for failure to furnish free gas. The complaint in this case and the contract sued on are in all respects, except as to dates and amounts, like those involved in Hancock v. Diamond Plate Glass Co., ante, 146, and as in the latter case the only question involved in this is the sufficiency of the complaint.
For reasons stated in the Hancock case the judgment in this case is reversed, with instructions to overrule the demurrer to the amended complaint.